— Judgment unanimously affirmed. Memorandum: Defendant’s sole argument on appeal is that the court erred in failing to set forth on the record, pursuant to CPL 710.60 (6), its findings of fact, conclusions of law and reasons for its determination denying his request for a Wade hearing (United States v Wade, 388 US 218). The argument is without merit. In the affidavit supporting defendant’s motion for such a hearing, defense counsel made the request contingent upon the existence of photographs of defendant taken during the drug transactions alleged in the indictment. The People’s responding affidavit makes it clear that defendant was not so photographed. Accordingly, absent the existence of photographs, there was no request for a hearing and the court was not subject to the requirements of subdivision (6) of CPL 710.60. (Appeal from judgment of Erie County Court, La Mendola, J. — criminal sale of controlled substance, third degree.) Present — Dillon, P. J., Callahan, Pine, Lawton and Davis, JJ.